DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 May 2020 have been entered. Claims 1-15 are pending. The amendments have overcome the 112(a) and 112(b) rejections and the drawing objections of the previous office action.

Election/Restrictions
Applicant's election with traverse of species A-D in the reply filed on 12 March 2020 is acknowledged.  The traversal is on the ground(s) that all of the claims overlap in scope and all cover species A-D (page 6).  This found persuasive and the requirement for election of species is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 4,365,940) in view of Fukushima et al. (US 6,592,339) in view of Flegel (US 8365653).
Regarding claim 1, Hosokawa discloses a system for pumping and/or compressing fluids (fig 2, piston pump, c 1 l 7), the system comprising: a base (frames 12 and 13, c 2 l 63); a barrel cam (fig 4, Hosokawa does not explicitly disclose a motor, and wherein a stroke profile of the barrel cam includes a hold portion between a compression stroke and an intake stroke, the profile remaining constant across the hold portion.
Fukushima teaches a barrel cam pump (fig 15, c 6 l 60) and a motor (motor 1, c 10 l 56). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach a motor as disclosed by Fukushima to drive the rotating shaft of Hosokawa for the expected result of providing the expected rotational power input into the pump of Hosokawa.
Flegel teaches an analogous axial piston pump (fig 2, hydraulic piston pump, abstract) wherein a barrel cam (fig 6, cam 124, c 6 l 51) includes a hold portion (fig 6, flats 600, 604, c 6 l 53, 57) between a compression stroke and an intake stroke (the flats occur at top and bottom dead centers, which are between the strokes), the profile remaining constant across the hold portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slope of the cam of Hosokawa with the flat sectors of Flegel in order to increase the time of the pistons at top and bottom dead center, thereby increasing available suction and discharge time, 

Regarding claim 2, dependent on 1, Hosokawa discloses wherein the barrel cam has a track (BCT) (oblique groove 2’a, c 3 l 51) that, when interfaced with the piston, causes the piston to complete at least one full compression stroke and intake stroke per [[a]] rotation of the barrel cam (fig 2 depicts a grove that provides one reciprocation per rotation).
Regarding claim 3, dependent on 1, Hosokawa discloses the piston is configured to reciprocate through a following mechanism (roller 10 and outer end grip 8c, c 3 l 60-61) that interfaces with a track (BCT) of the barrel cam and to reciprocate in a motion parallel to the axis of rotation (piston reciprocates on the axis of the driving shaft, c 3 l 50-54).
Regarding claim 4, dependent on 1, Hosokawa discloses interengaging members that are configured to limit [[the]] movement of the piston (roller 10 and groove 2’a interact in both directions on which the piston reciprocates in order to cause the piston to reciprocate; the elements confine the piston reciprocation to a range corresponding with the obliqueness of the groove) to a linear reciprocating motion as the piston moves along the longitudinal axis with respect to the corresponding cylinder and between two ends of the corresponding cylinder (fig 2 piston reciprocates on the axis of the driving shaft, c 3 l 50-54).
Process claims will be examined under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claim 6, Hosokawa discloses a method for pumping and/or compressing fluids (fig 2, piston pump, c 1 l 7), using one or more cylinder piston arrangements (cylinder 6, piston 7, c 2 l 45-46), comprising: a cylinder (cylinder 6) and a piston (piston rod 8 fixed to pistons 7, c 2 l 47), the cylinder (cylinder 6) having a longitudinal axis (L-L) and two ends (cylinder 6 has two ends), and being fixedly attached to the base (cylinders 6 are attached to frames 12 and 13, c 2 l 63-64); the piston (piston rod 8 fixed to pistons 7, c 2 l 47) configured to be operatively coupled to a barrel cam (rods 8 are connected to oblique groove 2’a, c 3 l 50-51), the method comprising: rotating the barrel cam about an axis of rotation by the motor (flywheel 2’ is rotated by driving shaft 1, c 3 l 50); and reciprocating the piston of each cylinder arrangement along the longitudinal axis with respect to the corresponding cylinder (reciprocates, c 3 l 51) and through the two ends of the corresponding cylinder, to pump and/or compress the fluids, wherein the axis of rotation of the barrel cam is parallel to the longitudinal axis about which the piston moves relative to the cylinder (fig 2 piston reciprocates on the axis of the driving shaft, c 3 l 50-54). Hosokawa does not explicitly disclose a motor, and wherein a stroke profile of the barrel cam includes a hold portion between a compression stroke and an intake stroke, the profile remaining constant across the hold portion.
Fukushima teaches a barrel cam pump (fig 15, c 6 l 60) and a motor (motor 1, c 10 l 56). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach a motor as disclosed by Fukushima to drive the rotating shaft of Hosokawa for the expected result of providing the expected rotational power input into the pump of Hosokawa.
Flegel teaches an analogous axial piston pump (fig 2, hydraulic piston pump, abstract) wherein a barrel cam (fig 6, cam 124, c 6 l 51) includes a hold portion (fig 6, flats 600, 604, c 6 l 53, 57) between a compression stroke and an intake stroke (the flats occur at top and bottom dead centers, which are between the strokes), the profile remaining constant across the hold portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 7, dependent on 6, Hosokawa discloses wherein the barrel cam has a track (BCT) (oblique groove 2’a, c 3 l 51) that, when interfaced with the piston, causes the piston to complete at least one full compression stroke and intake stroke per [[a]] rotation of the barrel cam (fig 2 depicts a grove that provides one reciprocation per rotation).
Regarding claim 8, dependent on 6, Hosokawa discloses the piston is reciprocated through a following mechanism (roller 10 and outer end grip 8c, c 3 l 60-61) that interfaces with a track (BCT) of the barrel cam and wherein the piston is reciprocated in a motion parallel to the axis of rotation (piston reciprocates on the axis of the driving shaft, c 3 l 50-54).
Regarding claim 9, dependent on 6, Hosokawa discloses comprising limiting [[the]] reciprocating movement of the piston (roller 10 and groove 2’a interact in both directions on which the piston reciprocates in order to cause the piston to reciprocate; the elements confine the piston reciprocation to a range corresponding with the obliqueness of the groove) to a linear reciprocating motion as the piston reciprocates along the longitudinal axis with respect to the corresponding cylinder and between two ends of the corresponding cylinder (fig 2 piston reciprocates on the axis of the driving shaft, c 3 l 50-54).
Regarding claim 11, Hosokawa discloses a system for pumping and/or compressing fluids (fig 2, piston pump, c 1 l 7), using one or more cylinder piston arrangements (cylinder 6, piston 7, c 2 l 45-46), comprising: a cylinder (cylinder 6) and a piston (piston rod 8 fixed to pistons 7, c 2 l 47), the cylinder (cylinder 6) having a longitudinal axis (L-L) and two ends (cylinder 6 has two ends), and being fixedly attached to the base (cylinders 6 are attached to frames 12 and 13, c 2 l 63-64): the system comprising: Hosokawa does not explicitly disclose a motor, and wherein a stroke profile of the barrel cam includes a hold portion between a compression stroke and an intake stroke, the profile remaining constant across the hold portion.
Fukushima teaches a barrel cam pump (fig 15, c 6 l 60) and a motor (motor 1, c 10 l 56). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach a motor as disclosed by Fukushima to drive the rotating shaft of Hosokawa for the expected result of providing the expected rotational power input into the pump of Hosokawa.
Flegel teaches an analogous axial piston pump (fig 2, hydraulic piston pump, abstract) wherein a barrel cam (fig 6, cam 124, c 6 l 51) includes a hold portion (fig 6, flats 600, 604, c 6 l 53, 57) between a compression stroke and an intake stroke (the flats occur at top and bottom dead centers, which are between the strokes), the profile remaining constant across the hold portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slope of the cam of Hosokawa with the flat sectors of Flegel in order to increase the time of the pistons at top and bottom dead center, thereby increasing available suction and discharge time, which increases the likelihood of complete suction and discharge of fluids and reduces pressure pulsations which reduces vibrations and noise.
Regarding claim 12, dependent on 11, Hosokawa discloses wherein the barrel cam has a track (BCT) (oblique groove 2’a, c 3 l 51) that, when interfaced with the piston, causes the piston to complete at least one full compression stroke and intake stroke per [[a]] rotation of the barrel cam (fig 2 depicts a grove that provides one reciprocation per rotation).
Regarding claim 13, dependent on 11, Hosokawa discloses the piston is reciprocated through a following mechanism (roller 10 and outer end grip 8c, c 3 l 60-61) that interfaces with a track (BCT) of the barrel cam in a motion parallel to the axis of rotation (piston reciprocates on the axis of the driving shaft, c 3 l 50-54).
Regarding claim 14, dependent on 11, Hosokawa discloses comprising interengaging members configured to limit the reciprocating movement of the piston (roller 10 and groove 2’a interact in both directions on which the piston reciprocates in order to cause the piston to reciprocate; the elements confine the piston reciprocation to a range corresponding with the obliqueness of the groove) to a linear reciprocating motion as the piston reciprocates along the longitudinal axis with respect to the corresponding cylinder and between two ends of the corresponding cylinder (fig 2 piston reciprocates on the axis of the driving shaft, c 3 l 50-54).

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa in view of Fukushima in view of Flegel in view of Hammelmann (US 4,401,415).
Regarding claim 5, dependent on 1, Hosokawa does not disclose interengaging members that are configured to limit [[the]] rotation of the piston as the piston moves along the longitudinal axis with respect to the corresponding cylinder and between two ends of the corresponding cylinder.
Hammelmann teaches an analogous reciprocating piston machine with interengaging members (fig 3, roller 32 and groove 33) that are configured to limit [[the]] rotation of the piston (rods are secured against rotation, c 1 l 37, c 3 l 21-25) as the piston moves along the longitudinal axis with respect to the  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the secondary roller 32 and groove 33 of Hammelmann into the piston rod arrangement of Hosokawa such that the second roller is added to the piston rod and an outer housing with groove 33 is added to surround the flywheel 2’ thereby preventing piston and piston rods from rotating and thereby disconnecting the reciprocating roller from the reciprocating groove, thereby increasing the reliability of the compressor.
Regarding claim 10, dependent on 6, Hosokawa does not disclose further comprising limiting the rotation of the piston as the piston reciprocates along the longitudinal axis with respect to the corresponding cylinder and between two ends of the corresponding cylinder.
Hammelmann teaches an analogous reciprocating piston machine further comprising limiting the rotation of the piston (rods are secured against rotation, c 1 l 37, c 3 l 21-25) as the piston reciprocates along the longitudinal axis with respect to the corresponding cylinder and between two ends –one end-- of the corresponding cylinder.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the secondary roller 32 and groove 33 of Hammelmann into the piston rod arrangement of Hosokawa such that the second roller is added to the piston rod and an outer housing with groove 33 is added to surround the flywheel 2’ thereby preventing piston and piston rods from rotating and thereby disconnecting the reciprocating roller from the reciprocating groove, thereby increasing the reliability of the compressor.
Regarding claim 15, dependent on 11, Hosokawa does not disclose interengaging members configured to limit rotation of the piston as the piston reciprocates along the longitudinal axis with respect to the corresponding cylinder and between two ends of the corresponding cylinder.
Hammelmann teaches an analogous reciprocating piston machine with interengaging members (fig 3, roller 32 and groove 33) that are configured to limit rotation of the piston (rods are secured  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the secondary roller 32 and groove 33 of Hammelmann into the piston rod arrangement of Hosokawa such that the second roller is added to the piston rod and an outer housing with groove 33 is added to surround the flywheel 2’ thereby preventing piston and piston rods from rotating and thereby disconnecting the reciprocating roller from the reciprocating groove, thereby increasing the reliability of the compressor.
Response to Arguments





















Applicant's arguments filed 27 July 2020 have been fully considered but they are not persuasive. Applicant’s amended claims have been addressed by incorporating the new reference Flegel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.                                                                     
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/GEOFFREY S LEE/Examiner, Art Unit 3746       

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746